Name: Commission Regulation (EEC) No 1666/82 of 28 June 1982 abolishing the countervailing charge on cucumbers originating in Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 6 . 82 Official Journal of the European Communities No L 184/ 17 COMMISSION REGULATION (EEC) No 1666/82 of 28 June 1982 abolishing the countervailing charge on cucumbers originating in Poland whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of cucum ­ bers originating in Poland can be abolished, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1203/82 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1560/82 of 17 June 1982 (3) introduced a countervailing charge on cucumbers originating in Poland ; Whereas for this product originating in Poland there were no prices for six consecutive working days ; Regulation (EEC) No 1560/82 is hereby repealed. Article 2 This Regulation shall enter into force on 29 June 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 June 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p . 1 . 0 OJ No L 140, 20 . 5 . 1982, p . 36 . (3) OJ No L 172, 18 . 6 . 1982, p . 24 .